Exhibit 10.1

COMMERCIAL PAPER DEALER AGREEMENT

4(2) PROGRAM

between

CME GROUP INC., as Issuer

and

LEHMAN BROTHERS INC., as Dealer

Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of August 16, 2007 between the Issuer and JPMorgan Chase Bank, National
Association, as Issuing and Paying Agent

Dated as of
August 16, 2007

1

Commercial Paper Dealer Agreement
4(2) Program

This agreement (as amended, supplemented or otherwise modified and in effect
from time to time, the “Agreement”) sets forth the understandings between the
Issuer and the Dealer, each named on the cover page hereof, in connection with
the issuance and sale by the Issuer of its short-term promissory notes (the
“Notes”) through the Dealer.

Certain terms used in this Agreement are defined in Section 6 hereof.

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.



1.   Offers, Sales and Resales of Notes.



  1.1   While (i) the Issuer has and shall have no obligation to sell the Notes
to the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.



  1.2   So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, the Issuer shall not, without the
consent of the Dealer, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer one or more agreements which contain provisions substantially
identical to those contained in Section 1 of this Agreement, of which the Issuer
hereby undertakes to provide the Dealer prompt notice or (b) in transactions
with the other dealers listed on the Addendum hereto, which are executing
agreements with the Issuer which contain provisions substantially identical to
Section 1 of this Agreement contemporaneously herewith. In no event shall the
Issuer offer, solicit or accept offers to purchase, or sell, any Notes directly
on its own behalf in transactions with persons other than broker-dealers as
specifically permitted in this Section 1.2.



  1.3   The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 397 days from the date of issuance and may have such terms as are
specified in Exhibit C hereto or the Private Placement Memorandum. The Notes
shall not contain any provision for extension, renewal or automatic “rollover.”



  1.4   The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agency Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by one or more master notes (each, a “Master Note”) registered in the
name of The Depository Trust Company (“DTC”) or its nominee.



  1.5   If the Issuer and the Dealer shall agree on the terms of the purchase of
any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate or interest rate
index and margin (in the case of interest-bearing Notes) or discount thereof (in
the case of Notes issued on a discount basis), and appropriate compensation for
the Dealer’s services hereunder) pursuant to this Agreement, the Issuer shall
cause such Note to be issued and delivered in accordance with the terms of the
Issuing and Paying Agency Agreement and payment for such Note shall be made by
the purchaser thereof, either directly or through the Dealer, to the Issuing and
Paying Agent, for the account of the Issuer. Except as otherwise agreed, in the
event that the Dealer is acting as an agent of the Issuer and a purchaser shall
either fail to accept delivery of or make payment for a Note on the date fixed
for settlement, the Dealer shall promptly notify the Issuer, and if the Dealer
has theretofore paid the Issuer for the Note, the Issuer will promptly return
such funds to the Dealer against its return of the Note to the Issuer, in the
case of a certificated Note, and upon notice of such failure in the case of a
book-entry Note. If such failure occurred for any reason other than default by
the Dealer, the Issuer shall reimburse the Dealer on an equitable basis for the
Dealer’s loss of the use of such funds for the period such funds were credited
to the Issuer’s account.



  1.6   The Dealer and the Issuer hereby establish and agree to observe the
following procedures in connection with offers, sales and subsequent resales or
other transfers of the Notes:



  (a)   Offers and sales of the Notes by or through the Dealer shall be made by
the Dealer only to: (i) investors reasonably believed by the Dealer to be
Qualified Institutional Buyers or Institutional Accredited Investors and
(ii) non-bank fiduciaries or agents that will be purchasing Notes for one or
more accounts, each of which is reasonably believed by the Dealer to be an
Institutional Accredited Investor.



  (b)   Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below.



  (c)   No general solicitation or general advertising shall be used in
connection with the offering of the Notes. Without limiting the generality of
the foregoing, the Issuer shall not issue any press release or place or publish
any “tombstone” or other advertisement relating to the Notes without promptly
providing notice to the Dealer. The Dealer shall not issue any press release or
publish any “tombstone” or other advertisement relating to the Notes without the
prior written consent of the Issuer.



  (d)   No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.



  (e)   Offers and sales of the Notes by the Issuer through the Dealer acting as
agent for the Issuer shall be made in accordance with Rule 506 under the
Securities Act, and shall be subject to the restrictions described in the legend
appearing on Exhibit A hereto. A legend substantially to the effect of such
Exhibit A shall appear as part of the Private Placement Memorandum used in
connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.



  (f)   The Dealer shall furnish or shall have furnished to each purchaser of
Notes for which it has acted as the Dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect. The Private Placement Memorandum
shall expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from, the Issuer and
the Dealer and shall provide the names, addresses and telephone numbers of the
persons from whom information regarding the Issuer may be obtained.



  (g)   The Issuer agrees, for the benefit of the Dealer and each of the holders
and prospective purchasers from time to time of the Notes that, if at any time
the Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information required by
Rule 144A(d)(4)(i) in compliance with Rule 144A(d).



  (h)   In the event that any Note offered or to be offered by the Dealer would
be ineligible for resale under Rule 144A, the Issuer shall immediately notify
the Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.



  (i)   Dealer hereby agrees with the Issuer not to offer or sell any Notes in a
manner that might call into question the availability of the private offering
exemption contained in Section 4(2) of the Securities Act and Rule 144A
thereunder.



1.7   The Issuer hereby represents and warrants to the Dealer, in connection
with offers, sales and resales of Notes, as follows:



  (a)   The Issuer hereby confirms to the Dealer that within the preceding six
months, neither the Issuer nor any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof acting on behalf of the Issuer has
offered or sold any Notes, or any substantially similar security of the Issuer
(including, without limitation, medium-term notes issued by the Issuer), to, or
solicited offers to buy any such security from, any person other than the Dealer
or the other dealers referred to in Section 1.2 hereof. The Issuer also agrees
that (except as permitted by Section 1.6(i)), as long as the Notes are being
offered for sale by the Dealer and the other dealers referred to in Section 1.2
hereof as contemplated hereby and until at least six months after the offer of
Notes hereunder has been terminated, neither the Issuer nor any person other
than the Dealer or the other dealers referred to in Section 1.2 hereof (except
as contemplated by Section 1.2 hereof) will offer the Notes or any substantially
similar security of the Issuer for sale to, or solicit offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof, it being understood that such agreement is made with a
view to bringing the offer and sale of the Notes within the exemption provided
by Section 4(2) of the Securities Act and Rule 506 thereunder and shall survive
any termination of this Agreement. The Issuer hereby represents and warrants
that it has not taken or omitted to take, and will not take or omit to take, any
action that would cause the offering and sale of Notes hereunder to be
integrated with any other offering of securities, whether such offering is made
by the Issuer or some other party or parties.



  (b)   Except with previous notification to the Dealer, the Issuer represents
and agrees that the proceeds of the sale of the Notes are not currently
contemplated to be used for the purpose of buying, carrying or trading
securities within the meaning of Regulation T and the interpretations thereunder
by the Board of Governors of the Federal Reserve System. The Issuer will use the
net proceeds from the sale of the Notes to fund the tender offer for certain
shares of the Issuer’s common stock, fees and expenses relating to the tender
offer and to the Issuer’s merger with CBOT Holdings Inc. and for other general
corporation purposes. Except as set forth in the preceding sentence, in the
event that the Issuer determines to use such proceeds for the purpose of buying,
carrying or trading securities, whether in connection with an acquisition of
another company or otherwise, the Issuer shall give the Dealer at least five
business days’ prior written notice to that effect. The Issuer shall also give
the Dealer prompt notice of the actual date that it commences to purchase such
securities with the proceeds of the Notes. Thereafter, in the event that the
Dealer purchases Notes as principal and does not resell such Notes on the day of
such purchase, to the extent necessary to comply with Regulation T and the
interpretations thereunder, the Dealer will sell such Notes either (i) only to
offerees it reasonably believes to be Qualified Institutional Buyers or to
Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.



1.8   The Dealer hereby agrees with the Issuer that the Dealer will not offer or
sell any Notes in a manner that contradicts, in any material respect, the Issuer
Information.



2.   Representations and Warranties of Issuer.

The Issuer represents and warrants that each acceptance by the Issuer of an
offer for the purchase of Notes shall be deemed an affirmation by the Issuer
that its representations and warranties set forth in this Article 2 are true and
correct at the time of such acceptance:



  2.1   The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agency Agreement.



  2.2   This Agreement and the Issuing and Paying Agency Agreement have been
duly authorized, executed and delivered by the Issuer and constitute legal,
valid and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).



  2.3   The Notes have been duly authorized, and when issued as provided in the
Issuing and Paying Agency Agreement, will be duly and validly issued and will
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).



  2.4   The offer and sale of the Notes in the manner contemplated hereby do not
require registration of the Notes under the Securities Act, pursuant to the
exemption from registration contained in Section 4(2) thereof, and no indenture
in respect of the Notes is required to be qualified under the Trust Indenture
Act of 1939, as amended.



  2.5   The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.



  2.6   No consent or action of, or filing or registration with, any
governmental or public regulatory body or authority, including the SEC, is
required to authorize, or is otherwise required in connection with the
execution, delivery or performance of, this Agreement, the Notes or the Issuing
and Paying Agency Agreement, except as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Notes.



  2.7   Neither the execution and delivery of this Agreement and the Issuing and
Paying Agency Agreement, nor the issuance of the Notes in accordance with the
Issuing and Paying Agency Agreement, nor the fulfillment of or compliance with
the terms and provisions hereof or thereof by the Issuer, will (i) result in the
creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the properties or assets of the Issuer, or
(ii) violate or result in a breach or a default under any of the terms of the
Issuer’s charter documents or by-laws, any contract or instrument to which the
Issuer is a party or by which it or its property is bound, or any law or
regulation, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer is subject or by which it or its property
is bound, which breach or default might have a material adverse effect on the
ability of the Issuer to perform its obligations under this Agreement, the Notes
or the Issuing and Paying Agency Agreement.



  2.8   There is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer threatened, against or affecting the Issuer or any of
its subsidiaries which might result in a material adverse change in the ability
of the Issuer to perform its obligations under this Agreement, the Notes or the
Issuing and Paying Agency Agreement.



  2.9   The Issuer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.



  2.10   Neither the Private Placement Memorandum nor the Issuer Information
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.



  2.11   Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth in this Section 2 remain true and correct on and as of such
date as if made on and as of such date, (ii) in the case of an issuance of
Notes, the Notes being issued on such date have been duly and validly issued and
constitute legal, valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law), (iii) in
the case of an issuance of Notes, since the date of the most recent Private
Placement Memorandum, there has been no material adverse change in the condition
(financial or otherwise) or operations of the Issuer which has not been
disclosed to the Dealer in writing and (iv) the Issuer is not in default of any
of its obligations hereunder, under the Notes or the Issuing and Paying Agency
Agreement.



3.   Covenants and Agreements of Issuer.

The Issuer covenants and agrees that:



  3.1   The Issuer will give the Dealer prompt notice (but in any event prior to
any subsequent issuance of Notes hereunder) of any amendment to, modification of
or waiver with respect to, the Notes or the Issuing and Paying Agency Agreement,
including a complete copy of any such amendment, modification or waiver.



  3.2   The Issuer shall, whenever there shall occur any change in the Issuer’s
condition (financial or otherwise) or operations or any development or
occurrence in relation to the Issuer that would have a material adverse effect
on the holders of the Notes or on potential holders of the Notes, promptly, and
in any event prior to any subsequent issuance of Notes hereunder, notify the
Dealer (by telephone, confirmed in writing) of such change, development or
occurrence.



  3.3   The Issuer shall from time to time furnish to the Dealer such public
information as the Dealer may reasonably request regarding (i) the Issuer’s
operations and financial condition, (ii) the due authorization and execution of
the Notes and (iii) the Issuer’s ability to pay the Notes as they mature.



  3.4   The Issuer will take all such action as the Dealer may reasonably
request to ensure that each offer and each sale of the Notes will comply with
any applicable state Blue Sky laws; provided, however, that the Issuer shall not
be obligated to file any general consent to service of process or to qualify as
a foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.



  3.5   The Issuer will not be in default of any of its obligations hereunder,
under the Notes or under the Issuing and Paying Agency Agreement, at any time
that any of the Notes are outstanding.



  3.6   The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) an opinion of counsel to the Issuer, addressed to the Dealer,
reasonably satisfactory in form and substance to the Dealer, (b) a copy of the
executed Issuing and Paying Agency Agreement as then in effect, (c) a copy of
resolutions adopted by the Board of Directors of the Issuer, reasonably
satisfactory in form and substance to the Dealer and certified by the Secretary
or similar officer of the Issuer, authorizing execution and delivery by the
Issuer of this Agreement, the Issuing and Paying Agency Agreement and the Notes
and consummation by the Issuer of the transactions contemplated hereby and
thereby, (d) prior to the issuance of any book-entry Notes represented by a
master note registered in the name of DTC or its nominee, a copy of the executed
Letter of Representations among the Issuer, the Issuing and Paying Agent and DTC
and of the executed master note, (e) prior to the issuance of any Notes in
physical form, a copy of such form (unless attached to this Agreement or the
Issuing and Paying Agency Agreement), (f) confirmation of the then current
rating assigned to the Notes by each nationally recognized statistical rating
organization then rating the Notes, and (g) such other certificates, opinions,
letters and documents as the Dealer shall have reasonably requested.



  3.7   The Issuer shall reimburse the Dealer for all of the Dealer’s reasonable
out-of-pocket expenses related to this Agreement, including expenses incurred in
connection with its preparation and negotiation, and the transactions
contemplated hereby (including, but not limited to, the printing and
distribution of the Private Placement Memorandum), and, if applicable, for the
reasonable fees and out-of-pocket expenses of the Dealer’s counsel.



4.   Disclosure.



  4.1   The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer. The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.



  4.2   The Issuer agrees to promptly furnish the Dealer the Issuer Information
as it becomes available.



  4.3   (a) The Issuer further agrees to notify the Dealer promptly upon the
occurrence of any event relating to or affecting the Issuer that would cause the
Issuer Information then in existence to include an untrue statement of a
material fact or to omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
made, not misleading. The Dealer agrees that, upon such notification, all
solicitations and sales of Notes shall be suspended.

(b) In the event that the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and the Dealer notifies the Issuer that it then has Notes it is
holding in inventory, the Issuer agrees promptly to supplement or amend the
Private Placement Memorandum so that the Private Placement Memorandum, as
amended or supplemented, shall not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and the Issuer shall make such supplement or amendment available to
the Dealer.

(c) In the event that (i) the Issuer gives the Dealer notice pursuant to
Section 4.3(a), (ii) the Dealer does not notify the Issuer that it is then
holding Notes in inventory and (iii) the Issuer chooses not to promptly amend or
supplement the Private Placement Memorandum in the manner described in clause
(b) above, then all solicitations and sales of Notes shall be suspended until
such time as the Issuer has so amended or supplemented the Private Placement
Memorandum, and made such amendment or supplement available to the Dealer.

(d) Without limiting the generality of Section 4.3(a), the Issuer shall review,
amend and supplement the Private Placement Memorandum on a periodic basis, but
no less than at least once annually, to incorporate current financial
information of the Issuer to the extent necessary to ensure that the information
provided in the Private Placement Memorandum is accurate and complete.

5. Indemnification and Contribution.



  5.1   The Issuer will indemnify and hold harmless the Dealer, each individual,
corporation, partnership, trust, association or other entity controlling the
Dealer, any affiliate of the Dealer or any such controlling entity and their
respective directors, officers, employees, partners, incorporators,
shareholders, servants, trustees and agents (hereinafter the “Lehman
Indemnitees”) against any and all liabilities, penalties, suits, causes of
action, losses, damages, claims, costs and expenses (including, without
limitation, reasonable fees and disbursements of counsel) or judgments of
whatever kind or nature (each a “Claim”), imposed upon, incurred by or asserted
against the Lehman Indemnitees arising out of or based upon (i) any allegation
that the Private Placement Memorandum, the Issuer Information or any other
written information provided by the Issuer to the Dealer included (as of any
relevant time) or includes an untrue statement of a material fact or omitted (as
of any relevant time) or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or (ii) arising out of or based upon the breach by the Issuer of
any agreement, covenant or representation made in or pursuant to this Agreement
which has a material adverse effect on the Dealer or on the holders of the
Notes; provided that this indemnification shall not apply to the extent that the
Claim arises out of or is based upon Dealer Information. For the avoidance of
doubt, it is agreed that Dealer Information consists of the logo of the Dealer
and the contact information to obtain additional information, in each case as
provided in the Private Placement Memorandum. Notwithstanding the foregoing, it
is agreed that the obligations of the Issuer under this Section 5 shall not
extend to the Dealer’s gross negligence or willful misconduct in the performance
of its obligations under this Agreement.



  5.2   The Dealer will indemnify and hold harmless the Issuer, each individual,
corporation, partnership, trust, association or other entity controlling the
Issuer, any affiliate of the Issuer or any such controlling entity and their
respective directors, officers, employees, partners, incorporators,
shareholders, servants, trustees and agents (hereinafter the “Issuer
Indemnitees” against any Claim imposed upon, incurred by or asserted against the
Issuer Indemnitees arising out of or based upon any allegation that the Dealer
Information included (as of any relevant time) or includes an untrue statement
of a material fact or omitted (as of any relevant time) or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.



  5.3   Provisions relating to claims made for indemnification under this
Section 5 are set forth on Exhibit B to this Agreement.



  5.4   In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees in respect of any
Claim (although otherwise applicable in accordance with the terms of this
Section 5), the Lehman Indemnitees on the one hand, and any Issuer Indemnitees,
on the other hand, sought to be charged with any liability shall contribute to
the aggregate costs in connection with any Claim in the proportion of their
respective economic interests; provided, however, that such contribution by the
Issuer shall be in an amount such that the aggregate costs incurred by the
Dealer do not exceed the aggregate of the commissions and fees earned by the
Dealer hereunder with respect to the issue or issues of Notes to which such
Claim relates. For purposes of this Section 5, “economic interests” of the
Issuer Indemnitees shall be equal to the aggregate proceeds of the Notes issued
in connection with this Agreement received by the Issuer and “economic
interests” of any Lehman Indemnitees shall be equal to the aggregate commissions
and fees earned by the Dealer hereunder.

6. Definitions.



  6.1   “Claim” shall have the meaning set forth in Section 5.1.



  6.2   “Dealer Information” shall mean material concerning the Dealer provided
by the Dealer in writing expressly for inclusion in the Private Placement
Memorandum.



  6.3   “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.



  6.4   “Indemnitee” shall mean a Lehman Indemnitee or an Issuer Indemnitee.



  6.5   “Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.



  6.6   “Issuer Indemnitees” shall have the meaning set forth in Section 5.2.



  6.7   “Issuer Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
most recent annual audited financial statements and each interim financial
statement or report prepared subsequent thereto, if not included in item
(i) above, (iii) the Issuer’s and its affiliates’ other publicly available
recent reports, including, but not limited to, any publicly available filings or
reports provided to their respective shareholders, (iv) any other information or
disclosure prepared pursuant to Section 4.3 hereof and (v) any information
prepared or approved in writing by the Issuer for dissemination to investors or
potential investors in the Notes.



  6.8   “Issuing and Paying Agency Agreement” shall mean the issuing and paying
agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.



  6.9   “Issuing and Paying Agent” shall mean the party designated as such on
the cover page of this Agreement, as issuing and paying agent under the Issuing
and Paying Agency Agreement, or any successor thereto in accordance with the
Issuing and Paying Agency Agreement.



  6.10   “Lehman Indemnitees” shall have the meaning set forth in Section 5.1.



  6.11   “Non-bank fiduciary or agent” shall mean a fiduciary or agent other
than (a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.



  6.12   “Private Placement Memorandum” shall mean offering materials prepared
in accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).



  6.13   “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

     
6.14
6.15
6.16
  “Rule 144A” shall mean Rule 144A under the Securities Act.
“SEC” shall mean the U.S. Securities and Exchange Commission.
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

7. General



  7.1   Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.



  7.2   This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.



  7.3   (a) The Issuer agrees that any suit, action or proceeding brought by the
Issuer against the Dealer in connection with or arising out of this Agreement or
the Notes or the offer and sale of the Notes shall be brought solely in the
United States federal courts located in the Borough of Manhattan or the courts
of the State of New York located in the Borough of Manhattan. EACH OF THE DEALER
AND THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

(b) The Issuer hereby irrevocably accepts and submits to the non-exclusive
jurisdiction of each of the aforesaid courts in personam, generally and
unconditionally, for itself and in respect of its properties, assets and
revenues, with respect to any suit, action or proceeding in connection with or
arising out of this Agreement or the Notes or the offer and sale of the Notes.



  7.4   This Agreement may be terminated, at any time, by the Issuer, upon one
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
one business day’s prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer under
Sections 3.7, 4.3, 5 and 7.3 hereof or the respective representations,
warranties, agreements, covenants, rights or responsibilities of the parties
made or arising prior to the termination of this Agreement.



  7.5   This Agreement is not assignable by either party hereto without the
written consent of the other party; provided, however, that the Dealer may
assign its rights and obligations under this Agreement to any affiliate of the
Dealer with the consent of the Issuer (which consent shall not be unreasonably
withheld).



  7.6   This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.



  7.7   This Agreement is for the exclusive benefit of the parties hereto, and
their respective permitted successors and assigns hereunder, and shall not be
deemed to give any legal or equitable right, remedy or claim to any other person
whatsoever.



  7.8   The Issuer acknowledges and agrees that in connection with this purchase
and sale of the Notes or any other services the Dealer may be deemed to be
providing hereunder, notwithstanding any preexisting relationship, advisory or
otherwise, between the parties or any oral representations or assurances
previously or subsequently made by the Dealer: (i) no fiduciary or agency
relationship between the Issuer and any other person, on the one hand, and the
Dealer, on the other, exists; (ii) the Dealer is not acting as advisor, expert
or otherwise, to the Issuer, including, without limitation, with respect to the
determination of the offering price of the Notes, and such relationship between
the Issuer, on the one hand, and the Dealer, on the other, is entirely and
solely commercial, based on arms-length negotiations; (iii) any duties and
obligations that the Dealer may have to the Issuer shall be limited to those
duties and obligations specifically stated herein; and (iv) the Dealer and their
respective affiliates may have interests that differ from those of the Issuer.
The Issuer hereby waives any claims that the Issuer may have against the Dealer
with respect to any breach of fiduciary duty in connection with the purchase and
sale of the Notes.

2





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

     
CME Group Inc., as Issuer
  Lehman Brothers Inc., as Dealer
By: James A. Pribel
  By: Joann Petrossian
 
   
Name: James A. Pribel
  Name: Joann Petrossian
 
   
Title: Director and Treasurer
  Title: Senior Vice President
 
   

3

Addendum

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.



1.   The other dealers referred to in clause (b) of Section 1.2 of the Agreement
are Merrill Lynch Money Markets Inc. and Merrill Lynch Pierce, Fenner & Smith
Incorporated.



2.   The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:

For the Issuer:

Attention of: Chief Financial Officer (Telecopy No. (312) 930-3016)

Address: 20 South Wacker Drive

Attention: Chief Financial Officer

Fax number: (312) 930-3016

with copies to Treasurer (Telecopy No. (312) 930-3016) and to General Counsel
(Telecopy No. (312) 930-4556)

For the Dealer:

Address: 745 Seventh Avenue, 4th floor, New York, New York 10019-6801

Attention: Product Management-Commercial Paper

Telephone number: 212-526-0731

Fax number: 646-758-4641

4

Model Opinion of Counsel to Issuer

[Company Letterhead]

August 16, 2007

To the Addressees listed on
Schedule I hereto

Ladies and Gentlemen:

I am the General Counsel of CME Group Inc., a Delaware corporation (the
“Company”), and, as such, I am furnishing this opinion in connection with each
of (i) that certain Commercial Paper Dealer Agreement, dated as of August 16,
2007 (the “Lehman Dealer Agreement”), between the Company, as issuer, and Lehman
Brothers Inc., as dealer (the “Lehman Dealer”), (ii) that certain Commercial
Paper Dealer Agreement, dated as of August 16, 2007 (the “Merrill Dealer
Agreement” and, together with the Lehman Dealer Agreement, collectively, the
“Dealer Agreements”), among the Company, as issuer, and Merrill Lynch Money
Markets Inc., as dealer for Notes (as defined in the Merrill Dealer Agreement)
with maturities up to 270 days (“MLMM”), and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as dealer for Notes (as defined in the Merrill Dealer
Agreement) with maturities over 270 days (“MLPF&S” and, together with MLMM,
collectively, the “Merrill Dealer”), (iii) that certain Issuing and Paying
Agency Agreement, dated as of August 16, 2007 (the “Issuing and Paying Agency
Agreement”), between the Company and JPMorgan Chase Bank, National Association,
as issuing and paying agent (the “Issuing and Paying Agent”), and (iv) the
Master Note dated August 16, 2007 (the “Master Note”). The Lehman Dealer
Agreement, the Merrill Dealer Agreement, the Issuing and Paying Agency Agreement
and the Master Note shall hereafter be referred to collectively as the
“Transaction Agreements.” This opinion is being delivered pursuant to
Section 3.6 of each Dealer Agreement.

In my examination, I have assumed the genuineness of all signatures, including
endorsements, the legal capacity and competency of natural persons, the
authenticity of all documents submitted to me as originals, the conformity to
original documents of all documents submitted to us as facsimile, electronic,
certified or photostatic copies, and the authenticity of the originals of such
copies. When relevant facts were not independently established, I have relied
upon statements of governmental officials and upon representations made in or
pursuant to the Transaction Agreements, certificates of appropriate
representatives of the Company.

In rendering the opinions set forth herein, I have examined and relied upon
originals or copies of the Transaction Agreements and such other documents as I
have deemed necessary or appropriate as a basis for the opinions set forth
below.

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings herein as ascribed thereto in the Dealer Agreements. As used
herein, “Applicable Laws” means those laws, rules and regulations which, in my
experience, are normally applicable to transactions of the type contemplated by
the Transaction Agreements, without my having made any special investigation as
to the applicability of any specific law, rule or regulation, and which are not
the subject of a specific opinion herein referring expressly to a particular law
or laws.

I am a member of the Bar of the State of Illinois and the foregoing opinions are
limited to matters involving the Federal laws of the United States of America
and the General Corporation Law of the State of Delaware and I do not express
any opinion as to any other laws. I note that the Transaction Agreements purport
to be governed by the laws of the State of New York and I express no opinion
with respect to the laws of the State of New York.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware.

2. The Company has all the requisite corporate power and authority to execute,
deliver and perform its obligations under each of the Transaction Agreements.
The execution and delivery of each of the Transaction Agreements and the
consummation by the Company of the transactions contemplated thereby have been
duly authorized by all requisite corporate action on the part of the Company.
Each of each Dealer Agreement and the Issuing and Paying Agency Agreement has
been duly executed and delivered by the Company.

3. In the event that an Illinois court were to apply the substantive laws of the
State of Illinois, notwithstanding the choice of law of the parties set forth in
the Transaction Agreements, and without regard to choice of law principles, each
of the Transaction Agreements constitutes and, in the case of the Notes, when
issued in accordance with the Issuing and Paying Agency Agreement and paid for
by the purchasers thereof, will constitute, the valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms
under the Applicable Laws of the State of Illinois.

4. The execution and delivery by the Company of each of the Transaction
Agreements and the performance by the Company of its obligations under each of
the Transaction Agreements, each in accordance with its terms, do not
(i) conflict with the certificate of incorporation or by-laws of the Company,
(ii) constitute a violation of, or a default under any material agreements or
instruments known to me (after due inquiry) to which the Company is a party or
by which it is bound or to which it is subject or result in the creation or
imposition of any lien upon any property of the Company pursuant to the terms of
any such material agreement or instrument or (iii) violate any order, writ,
injunction or decree known to me (after due inquiry) of any court or
governmental authority or agency applicable to the Company.

5. The offer, sale and delivery of the Notes in the manner contemplated by the
Dealer Agreements do not require registration under the Securities Act of 1933,
as amended, or qualification of any indenture under the Trust Indenture Act of
1939, as amended (it being understood that I express no opinion as to any
subsequent resale of any Note); and the Notes will rank at least pari passu with
all other unsecured and unsubordinated indebtedness of the Company.

6. No consent, approval or authorization of, or filing, recording or
registration with, any governmental authority, which has not been obtained or
taken and is not in full force and effect, is required to authorize, or is
required in connection with, the execution or delivery of any of the Transaction
Agreements by the Company or the enforceability of any of the Transaction
Agreements against the Company, except as may be required by the securities or
Blue Sky laws of the various states in connection with the offer and sale of the
Notes.

7. To the best of my knowledge, except as disclosed in the Company’s public
filings with the Securities and Exchange Commission, there is no litigation or
governmental proceeding pending or threatened against the Company or any of its
subsidiaries which would have a material adverse effect on the ability of the
Company to perform its obligations under the Transaction Agreements.

8. The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

My opinions are subject to the following assumptions and qualifications:

(a) enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in equity or at law);

(b) I have assumed that each of the Transaction Agreements constitutes the valid
and binding obligation of each party to such Transaction Agreement (other than
the Company to the extent expressly set forth herein) enforceable against such
other party in accordance with its terms;

(c) I express no opinion as to the effect on the opinions expressed herein of
(i) the compliance or non-compliance of any party (other than the Company to the
extent expressly set forth herein) to the Transaction Agreements with any state,
federal or other laws or regulations applicable to any of them or (ii) the legal
or regulatory status or the nature of the business of any party (other than the
Company to the extent expressly set forth herein);

(d) I express no opinion as to the enforceability of any rights to contribution
or indemnification provided for in the Transaction Agreements which are
violative of the public policy underlying any law, rule or regulation (including
any federal or state securities law, rule or regulation);

(e) I express no opinion as to the applicability or effect of any fraudulent
transfer, preference or similar law on the Transaction Agreements or any
transactions contemplated thereby;

(f) I express no opinion on the enforceability of any provision in a Transaction
Agreement purporting to prohibit, restrict or condition the assignment of rights
under such Transaction Agreement to the extent such restriction on assignability
is governed by the Uniform Commercial Code;

(g) I express no opinion as to the enforceability of any provision of any
Transaction Agreement to the extent it purports to waive any objection a person
may have that a suit, action or proceeding has been brought in an inconvenient
forum or a forum lacking subject matter jurisdiction;

(h) for purposes of my opinion set forth in paragraph 5 above, I have assumed
(a) the accuracy of the representations and warranties and compliance with the
agreements made by the Dealer in the Dealer Agreements (b) compliance by the
Dealer with the offering and transfer procedures and restrictions required by
the Dealer Agreements including, without limitation, the delivery to each
purchaser of the Notes of an offering memorandum containing a legend restricting
offers, sales and resales of the Notes in the form required by the Dealer
Agreements and (c) the accuracy of the representations and warranties made in
accordance with such offering memorandum by the initial purchasers of the Notes;
and

(i) I express no opinion as to the enforceability of Section 7.3(a) of either
Dealer Agreement.

At the request of the Company, this opinion letter is, pursuant to Section 3.6
of each Dealer Agreement, provided to you by me in my capacity as in-house
counsel of the Company and may not be relied upon by any person for any purpose
other than in connection with the transactions contemplated by the Transaction
Agreements without, in each instance, my prior written consent. No opinion is
implied or is to be inferred beyond the opinions expressly stated above. I
assume no obligation to update this letter for events, changes in law or
circumstances occurring after the date of this opinion.

Very truly yours,

Schedule I to Opinion

Addressees

Lehman Brothers Inc., as Dealer for the Notes (under and as defined in the
Lehman Dealer Agreement)

Merrill Lynch Money Markets Inc., as Dealer for Notes (as defined in the Merrill
Dealer Agreement) with maturities up to 270 days

Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Dealer for Notes (as
defined in the Merrill Dealer Agreement) with maturities over 270 days

JPMorgan Chase Bank, National Association, as Issuing and Paying Agent

5

Exhibit A

Form of Legend for Private Placement Memorandum and Notes

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT (I)
IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE
ISSUER AND THE NOTES, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTOR
THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT
(AN “INSTITUTIONAL ACCREDITED INVESTOR” AND (2)(i) PURCHASING NOTES FOR ITS OWN
ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND
LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE
ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR
AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING NOTES
FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE
MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING NOTES FOR ITS OWN ACCOUNT
OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS A QIB; AND THE PURCHASER
ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY UPON THE EXEMPTION FROM
THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED BY RULE 144A. BY
ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE
THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO THE ISSUER OR TO A
PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT FOR THE NOTES
(COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF WHICH SHALL HAVE ANY OBLIGATION
TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL
ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE
REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

6

Exhibit B

Further Provisions Relating to Indemnification



(a)   The Issuer agrees to reimburse each Lehman Indemnitee for all reasonable
expenses (including reasonable fees and disbursements of external counsel) as
they are incurred by it in connection with investigating or defending any loss,
claim, damage, liability or action in respect of which indemnification may be
sought under Section 5.1 of the Agreement (whether or not it is a party to any
such proceedings).



(b)   Promptly after receipt by a Lehman Indemnitee of notice of the existence
of a Claim arising under Section 5.1 of the Agreement, such Lehman Indemnitee
will, if a claim in respect thereof is to be made against the Issuer, notify the
Issuer in writing of the existence thereof; provided that (i) the omission so to
notify the Issuer will not relieve the Issuer from any liability which it may
have hereunder unless and except to the extent it did not otherwise learn of
such Claim and such failure results in the forfeiture by the Issuer of
substantial rights and defenses, and (ii) the omission so to notify the Issuer
will not relieve it from liability which it may have to a Lehman Indemnitee
otherwise than on account of this indemnity agreement. In case any such Claim is
made against any Lehman Indemnitee and it notifies the Issuer of the existence
thereof, the Issuer will be entitled to participate therein, and to the extent
that it may elect by written notice delivered to the Lehman Indemnitee, to
assume the defense thereof, with counsel reasonably satisfactory to such Lehman
Indemnitee; provided that if the defendants in any such Claim include both the
Lehman Indemnitee and the Issuer, and the Lehman Indemnitee shall have concluded
that there may be legal defenses available to it which are different from or
additional to those available to the Issuer, the Issuer shall not have the right
to direct the defense of such Claim on behalf of such Lehman Indemnitee, and the
Lehman Indemnitee shall have the right to select separate counsel to assert such
legal defenses on behalf of such Lehman Indemnitee. Upon receipt of notice from
the Issuer to such Lehman Indemnitee of the Issuer’s election so to assume the
defense of such Claim and approval by the Lehman Indemnitee of counsel, the
Issuer will not be liable to such Lehman Indemnitee for expenses incurred
thereafter by the Lehman Indemnitee in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) the Lehman Indemnitee
shall have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the next preceding sentence (it being
understood, however, that the Issuer shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel in the
jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Lehman Indemnitee who is party to such Claim), (ii) the Issuer
shall not have employed counsel reasonably satisfactory to the Lehman Indemnitee
to represent the Lehman Indemnitee within a reasonable time after notice of
existence of the Claim or (iii) the Issuer has authorized in writing the
employment of counsel for the Lehman Indemnitee. The indemnity, reimbursement
and contribution obligations of the Issuer hereunder shall be in addition to any
other liability the Issuer may otherwise have to a Lehman Indemnitee and shall
be binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Issuer and any Indemnitee. The Issuer agrees
that without the Dealer’s prior written consent, it will not settle, compromise
or consent to the entry of any judgment in any Claim in respect of which
indemnification may be sought under the indemnification provision of the
Agreement (whether or not the Dealer or any other Indemnitee is an actual or
potential party to such Claim), unless such settlement, compromise or consent
(i) includes an unconditional release of each Indemnitee from all liability
arising out of such Claim and (ii) does not include a statement as to or an
admission of fault, culpability or failure to act, by or on behalf of any
Indemnitee.



(c)   The Dealer agrees to reimburse each Issuer Indemnitee for all reasonable
expenses (including reasonable fees and disbursements of external counsel) as
they are incurred by it in connection with investigating or defending any loss,
claim, damage, liability or action in respect of which indemnification may be
sought under Section 5.2 of the Agreement (whether or not it is a party to any
such proceedings).



(d)   Promptly after receipt by an Issuer Indemnitee of notice of the existence
of a Claim arising under Section 5.2 of the Agreement, such Issuer Indemnitee
will, if a claim in respect thereof is to be made against the Dealer, notify the
Dealer in writing of the existence thereof; provided that (i) the omission so to
notify the Dealer will not relieve the Dealer from any liability which it may
have hereunder unless and except to the extent it did not otherwise learn of
such Claim and such failure results in the forfeiture by the Dealer of any of
its rights and defenses that it reasonably deems to be material, and (ii) the
omission so to notify the Dealer will not relieve it from liability which it may
have to an Issuer Indemnitee otherwise than on account of this indemnity
agreement. In case any such Claim is made against any Issuer Indemnitee and it
notifies the Dealer of the existence thereof, the Dealer will be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the Issuer Indemnitee, to assume the defense thereof, with counsel
reasonably satisfactory to such Issuer Indemnitee; provided that if the
defendants in any such Claim include both the Issuer Indemnitee and the Dealer,
and the Issuer Indemnitee shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Dealer, the Dealer shall not have the right to direct the defense of such Claim
on behalf of such Issuer Indemnitee, and the Issuer Indemnitee shall have the
right to select separate counsel to assert such legal defenses on behalf of such
Issuer Indemnitee. Upon receipt of notice from the Dealer to such Issuer
Indemnitee of the Dealer’s election so to assume the defense of such Claim and
approval by the Issuer Indemnitee of counsel, the Dealer will not be liable to
such Issuer Indemnitee for expenses incurred thereafter by the Issuer Indemnitee
in connection with the defense thereof (other than reasonable costs of
investigation) unless (i) the Issuer Indemnitee shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the next preceding sentence (it being understood, however, that
the Dealer shall not be liable for the expenses of more than one separate
counsel (in addition to any local counsel in the jurisdiction in which any Claim
is brought), approved by the Issuer, representing the Issuer Indemnitee who is
party to such Claim), (ii) the Dealer shall not have employed counsel reasonably
satisfactory to the Issuer Indemnitee to represent the Issuer Indemnitee within
a reasonable time after notice of existence of the Claim or (iii) the Dealer has
authorized in writing the employment of counsel for the Issuer Indemnitee. The
indemnity, reimbursement and contribution obligations of the Dealer hereunder
shall be in addition to any other liability the Dealer may otherwise have to an
an Issuer Indemnitee and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Dealer and any
Issuer Indemnitee. The Dealer agrees that without the Issuer’s prior written
consent, it will not settle, compromise or consent to the entry of any judgment
in any Claim in respect of which indemnification may be sought under the
indemnification provision of the Agreement (whether or not the Issuer or any
other Indemnitee is an actual or potential party to such Claim), unless such
settlement, compromise or consent (i) includes an unconditional release of each
Indemnitee from all liability arising out of such Claim and (ii) does not
include a statement as to or an admission of fault, culpability or failure to
act, by or on behalf of any Indemnitee.

Exhibit C

Statement of Terms for Interest – Bearing Commercial Paper Notes of CME Group
Inc.

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC [PRICING] [PRIVATE PLACEMENT MEMORANDUM] SUPPLEMENT (THE
“SUPPLEMENT”) (IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.



  1.   General. (a) The obligations of the Issuer to which these terms apply
(each a “Note”) are represented by one or more Master Notes (each, a “Master
Note”) issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.

(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means, a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.



  2.   Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).

(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below);
(ii) the date on which such Note will be issued (the “Issue Date”); (iii) the
Stated Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note,
the rate per annum at which such Note will bear interest, if any, and the
Interest Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate,
the Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

All times referred to herein reflect New York City time, unless otherwise
specified.

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or         .0987655). All
dollar amounts used in or resulting from any calculation on Floating Rate Notes
will be rounded, in the case of U.S. dollars, to the nearest cent or, in the
case of a foreign currency, to the nearest unit (with one-half cent or unit
being rounded upwards).

CD Rate Notes

“CD Rate” means the rate on any Interest Determination Date for negotiable
certificates of deposit having the Index Maturity as published by the Board of
Governors of the Federal Reserve System (the “FRB”) in “Statistical Release
H.15(519), Selected Interest Rates” or any successor publication of the FRB
(“H.15(519)”) under the heading “CDs (Secondary Market)”.

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, the CD Rate will be the rate on such Interest Determination Date set forth
in the daily update of H.15(519), available through the world wide website of
the FRB at http://www.federalreserve.gov/releases/h15/Update, or any successor
site or publication or other recognized electronic source used for the purpose
of displaying the applicable rate (“H.15 Daily Update”) under the caption “CDs
(Secondary Market)”.

If such rate is not published in either H.15(519) or H.15 Daily Update by 3:00
p.m. on the Calculation Date, the Calculation Agent will determine the CD Rate
to be the arithmetic mean of the secondary market offered rates as of 10:00 a.m.
on such Interest Determination Date of three leading nonbank dealers in
negotiable U.S. dollar certificates of deposit in New York City selected by the
Calculation Agent for negotiable U.S. dollar certificates of deposit of major
United States money center banks of the highest credit standing in the market
for negotiable certificates of deposit with a remaining maturity closest to the
Index Maturity in the denomination of $5,000,000.

If the dealers selected by the Calculation Agent are not quoting as set forth
above, the CD Rate will remain the CD Rate then in effect on such Interest
Determination Date.

Commercial Paper Rate Notes

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

      “Money Market Yield” will be a yield calculated in accordance with the
following formula:

D x 360
Money Market Yield =
360 — (D x M)
 
x 100



where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

Federal Funds Rate Notes

“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Moneyline Telerate (or any successor service) on
page 120 (or any other page as may replace the specified page on that service)
(“Telerate Page 120”).

If the above rate does not appear on Telerate Page 120 or is not so published by
3:00 p.m. on the Calculation Date, the Federal Funds Rate will be the rate on
such Interest Determination Date as published in H.15 Daily Update under the
heading “Federal Funds/(Effective)”.

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

LIBOR Notes

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.

“Designated LIBOR Page” means the display designated as page “3750” on Moneyline
Telerate (or such other page as may replace the 3750 page on that service or
such other service or services as may be nominated by the British Bankers’
Association for the purposes of displaying London interbank offered rates for
U.S. dollar deposits).

Prime Rate Notes

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).

Treasury Rate Notes

“Treasury Rate” means:

(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVESTMENT
RATE” on the display on Moneyline Telerate (or any successor service) on page 56
(or any other page as may replace that page on that service) (“Telerate Page
56”) or page 57 (or any other page as may replace that page on that service)
(“Telerate Page 57”), or

(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or

(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or

(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or

(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or

(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

     
Bond Equivalent Yield =
  D x N
x 100
360 — (D x M)

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.



3.   Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.



4.   Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof);
(ii) the Issuer makes any compromise arrangement with its creditors generally
including the entering into any form of moratorium with its creditors generally;
(iii) a court having jurisdiction shall enter a decree or order for relief in
respect of the Issuer in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or there shall be
appointed a receiver, administrator, liquidator, custodian, trustee or
sequestrator (or similar officer) with respect to the whole or substantially the
whole of the assets of the Issuer and any such decree, order or appointment is
not removed, discharged or withdrawn within 60 days thereafter; or (iv) the
Issuer shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment of or taking possession by a receiver, administrator,
liquidator, assignee, custodian, trustee or sequestrator (or similar official),
with respect to the whole or substantially the whole of the assets of the Issuer
or make any general assignment for the benefit of creditors. Upon the occurrence
of an Event of Default, the principal of each obligation evidenced by such Note
(together with interest accrued and unpaid thereon) shall become, without any
notice or demand, immediately due and payable.



5.   Obligation Absolute. No provision of the Issuing and Paying Agency
Agreement under which the Notes are issued shall alter or impair the obligation
of the Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.



6.   Supplement. Any term contained in the Supplement shall supercede any
conflicting term contained herein.

7





Model Certificate as to Resolutions

CME Group Inc.

I, Kathleen M. Cronin, the Secretary of CME Group Inc., a Delaware corporation
(the “Issuer”), do hereby certify, in connection with the issuance and sale of
short-term promissory notes under the Commercial Paper Dealer Agreement dated as
of August 16, 2007 (the “Agreement”, the terms defined therein being used herein
as therein defined) between the Issuer and Lehman Brothers Inc. (the “Dealer”),
that:

The following resolutions were duly adopted by the Board of Directors of the
Issuer and such resolutions have not been amended, modified or revoked and are
in full force and effect on the date hereof:

WHEREAS, it is proposed that the Company enter into a Commercial Paper Dealer
Agreement (the “Commercial Paper Dealer Agreement”), to be between the Company,
as issuer, and Lehman Brothers Inc. (“Lehman Brothers”), as dealer (in such
capacity, the “Dealer”), in connection with the sale of commercial paper notes
on behalf of the Company; and

WHEREAS, the Board deems it advisable and in the best interests of the Company
and the stockholders of the Company that the Company enter into...the Commercial
Paper Dealer Agreement;

NOW, THEREFORE, BE IT RESOLVED, that the Board hereby determines that it is
advisable and in the best interests of the Company to enter into the Commercial
Paper Dealer Agreement; and be it further;

RESOLVED, that Craig S. Donohue, Chief Executive Officer, James E. Parisi,
Managing Director and Chief Financial Officer, Kathleen M. Cronin, Managing
Director, General Counsel and Corporate Secretary and James A. Pribel, Director
and Treasurer (collectively, the “Authorized Officers” and each, an “Authorized
Officer”), be, and each of them (acting alone or jointly) is hereby, authorized,
empowered and directed, in the name and on behalf of the Company, to (i) borrow
for the use and benefit of the Company from time to time through the issuance of
commercial paper notes, (ii) execute such commercial paper notes in the name and
on behalf of the Company and issue such notes in accordance with the Issuing and
Paying Agency Agreement referred to below, (iii) execute and deliver (A) the
Commercial Paper Dealer Agreement, substantially on the terms and conditions
described to the Board with such changes as the Authorized Officers may approve,
providing, among other things, for the sale of commercial paper notes on behalf
of the Company and the indemnification of the Dealer in connection therewith,
(B) an Issuing and Paying Agency Agreement between the Company and an issuing
and paying agent selected by the Authorized Officers and (C) a Letter of
Representations addressed to The Depository Trust Company, (iv) execute and file
with the Securities and Exchange Commission Form D and any and all amendments
thereto as may be required pursuant to the Commercial Paper Dealer Agreement,
(v) delegate to any other officers or employees of the Company authority to give
instructions to the Dealer pursuant to the Commercial Paper Dealer Agreement and
(vi) do such acts and execute such other agreements and instruments as may be
necessary and proper to effect the transactions contemplated hereby, including
without limitation, by (A) executing additional commercial paper dealer
agreements and issuing and paying agency agreements with Lehman Brothers and one
or more additional dealers, (B) amending, restating, supplementing or otherwise
modifying the agreements and instruments referred to herein and (C) appointing
additional dealers and issuing and paying agents and successors to any of the
parties named above; and be it further

RESOLVED, that each of the Authorized Officers of the Company be, and each of
them (acting alone or jointly) is hereby, authorized, empowered and directed on
behalf of the Company to cause to be prepared, negotiate, execute and deliver to
any person or entity deemed appropriate by such officer or officers, any and all
agreements, certificates, documents, instruments or undertakings of any kind and
nature whatsoever to evidence the issuance of the commercial paper notes, any
commercial paper dealer agreements, any issuing and paying agency agreements or
any related documents, to establish, facilitate or comply with the terms and
conditions thereof, all as may be amended, restated, supplemented or otherwise
modified from time to time, such agreements, certificates, documents,
instruments and undertakings to be in such form and to contain such terms and
conditions as may be approved by such officer or officers executing the same,
the authorization and approval of the Company to be conclusively evidenced by
such officer’s or officers’ execution thereof, and to do and perform, or cause
to be done and performed, all acts, deeds and things, in the name and on behalf
of the Company, or otherwise as such officer or officers may deem necessary or
appropriate; and be it further

RESOLVED, that each of the Authorized Officers of the Company be, and each of
them (acting alone or jointly) is hereby, authorized and directed to take all
such other action as such officer or officers may deem necessary or advisable to
carry out and effectuate the intent of the foregoing resolutions[.]

IN WITNESS WHEREOF, I have signed this certificate the      day of August, 2007.

     

Name: Kathleen M. Cronin

Title: Secretary

8